        Case 6:17-cv-00055-ADA Document 85-1 Filed 02/21/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

MURRAY WALTER PISONY,
                                                     Case No.: 6:17-cv-00055-ADA
               Plaintiff,

v.

COMMANDO CONSTRUCTION, INC.
and JAMES MCLEOD HOLDINGS, INC.,

               Defendants.



       DECLARATION OF MICHAEL MARTINICH-SAUTER IN SUPPORT OF
        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
            THE EXPERT INVALIDITY REPORT OF DAVID G. SMITH

       I, Michael Martinich-Sauter, state as follows:

       1.      I am counsel for Defendants Commando Construction, Inc. (“CCI”) and James

McLeod Holdings, Inc. (“JMH”) in the above-captioned litigation. My testimony in this

declaration is based on personal knowledge, information and belief relating to this litigation.

       2.      Attached as Exhibit A is a true and correct copy of CCI’s Third Set of

Interrogatories, served on Plaintiff on July 31, 2019.

       3.      Attached as Exhibit B is a true and correct copy of Plaintiff’s original Objections

and Responses to CCI’s Third Set of Interrogatories. Exhibit B has been redacted to remove any

information that might arguably be subject to the protective order in this case. Counsel for

Plaintiff has had the opportunity to review this redacted version before filing and has no

objections.

                                              ****




                                                 1
           Case 6:17-cv-00055-ADA Document 85-1 Filed 02/21/20 Page 2 of 2




         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

         Executed this 21st day of February 2020.


                                                      /s/ Michael Martinich-Sauter




                                                  2
DocID: 4848-7988-0628.2
